Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Paul Wooten, J.), entered on or about June 8, 2011, and said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated February 23, 2012, it is unanimously ordered that said appeals be and the samó are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Mazzarelli, J.P., Friedman, Richter and Abdus-Salaam, JJ. [Prior Case History: 2011 NY Slip Op 31513(U).]